     Case 1:20-cv-00136-DAD-EPG Document 8 Filed 07/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TOM M. FRANKS,                                     No. 1:20-cv-00136-NONE-EPG-HC
12                      Petitioner,
13          v.                                          ORDER DISMISSING HABEAS ACTION,
                                                        DIRECTING CLERK OF COURT TO CLOSE
14   SUPERIOR COURT OF STANISLAUS                       CASE, AND DECLINING TO ISSUE A
     COUNTY,                                            CERTIFICATE OF APPEALABILITY
15
                        Respondent.
16

17
            On January 27, 2020, petitioner filed a federal habeas petition challenging the state court’s
18
     denial of his motion for DNA testing. (Doc. No. 1.) On April 2, 2020, the court granted
19
     petitioner sixty days in which to assert claims under 42 U.S.C. § 1983. (Doc. No. 7.) To date, no
20
     § 1983 complaint has been filed, and the time for doing so has passed. Accordingly, the court
21
     will dismiss the instant habeas action without prejudice to petitioner refiling his claims in a new
22
     § 1983 action.
23
            Having previously found that petitioner is not entitled to habeas relief, the court now turns
24
     to whether a certificate of appealability should issue. A petitioner seeking a writ of habeas corpus
25
     has no absolute entitlement to appeal a district court’s denial of his petition, and an appeal is only
26
     allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003); 28 U.S.C.
27
     § 2253. The court should issue a certificate of appealability if “reasonable jurists could debate
28
                                                       1
     Case 1:20-cv-00136-DAD-EPG Document 8 Filed 07/16/20 Page 2 of 2

 1   whether (or, for that matter, agree that) the petition should have been resolved in a different

 2   manner or that the issues presented were ‘adequate to deserve encouragement to proceed

 3   further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S.

 4   880, 893 & n.4 (1983)).

 5          In the present case, the court finds that reasonable jurists would not find the court’s

 6   determination that the petition should be dismissed debatable or wrong, or that petitioner should

 7   be allowed to proceed further. Therefore, the court declines to issue a certificate of appealability.

 8          Accordingly:

 9          1. The instant habeas action is DISMISSED without prejudice to petitioner refiling his

10               claims in a new § 1983 action;

11          2. The Clerk of Court is directed to assign a district judge to this case for the purpose of

12               closing the case and then to close the case; and

13          3. The court declines to issue a certificate of appealability.

14
     IT IS SO ORDERED.
15

16      Dated:     July 15, 2020
                                                           UNITED STATES DISTRICT JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
